Exhibit 10.1

 

THIRD AMENDMENT TO

CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Third Amendment”) made and
entered into the 30th day of August, 2010, by and between CUBIC ENERGY, INC., a
Texas corporation, and WELLS FARGO ENERGY CAPITAL, INC., a Texas corporation.

 

W I T N E S S E T H:

 

WHEREAS, the above named parties did execute and exchange counterparts of that
certain Credit Agreement dated as of March 5, 2007 as amended by that certain
First Amendment to Credit Agreement dated May 8, 2008 and that certain Second
Amendment to Credit Agreement dated December 18, 2009 (collectively the
“Agreement”) to which reference is here made for all purposes;

 

WHEREAS, the above named parties are desirous of amending the Agreement and
certain related agreements and instruments in the particulars hereinafter set
forth;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereto as set forth in this Third Amendment, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

As used herein, each term defined in the Agreement shall have the meaning
assigned thereto in the Agreement and terms defined herein shall be incorporated
into the Agreement unless expressly provided to the contrary.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

AMENDMENTS

 

2.01        The Agreement is hereby amended to add the following defined terms
to Section 1.1 of the Agreement:

 

“Second Amended and Restated Registration Rights Agreement” means the Second
Amended and Restated Registration Rights Agreement in the form attached as
Exhibit XXI, executed by the Borrower and the Lender superseding the Amended and
Restated Registration Rights Agreement.

 

“Third Warrant” means the Stock Purchase Warrant issued by the Borrower to the
Lender in the form attached as Exhibit XXII.

 

2.02        The Agreement is hereby amended to substitute for the definition of
“Loan Documents” the following:

 

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
assignments of Net Profits Interests, all agreements, documents and instruments
governing or related to Derivative Contracts entered into between the Borrower
and the Lender or any Affiliate of the Lender, the Warrant, the Supplemental
Warrants, the Registration Rights Agreement, the Amended and Restated
Registration Rights Agreement, the Second Amended and Restated Registration
Rights Agreement, the Amended and Restated Warrant, the Second Warrant, the
Third Warrant and all other notes, mortgages, deeds of trust, restatements,
ratifications and amendments of mortgages, deeds of trust, financing statements,
guaranties, security agreements, pledge agreements, documents, instruments and
other agreements now or hereafter delivered pursuant to the terms of, or in
connection with, this Agreement, the Obligations and/or the Collateral, and all
renewals, extensions and restatements of, and amendments and supplements to any
or all of the foregoing.

 

2.03        The Agreement is hereby amended to substitute for Subsection
2.6(a) of the Agreement the following:

 

(a)  During the period from and after August 30, 2010 until the next
redetermination of the Borrowing Base scheduled for March 1, 2011

 

2

--------------------------------------------------------------------------------


 

in accordance with this Section 2.6, the amount of the Borrowing Base shall be
$30,000,000.00; provided, however, nothing in this Subsection 2.6(a) shall be
construed to limit the right of the Lender or the Borrower to cause an interim
redetermination of the Borrowing Base pursuant to Subsection 2.6(d).

 

2.04        The Agreement is hereby amended to add the following paragraph to
the end of Section 2.10 of the Agreement:

 

Notwithstanding anything to the contrary in this Section 2.10, for the increase
in the Borrowing Base from $25,000,000.00 to $30, 000,000.00 effective
August 30, 2010 the Borrower shall pay to the Lender $100,000.00 as the fee for
such increase in the Borrowing Base.

 

2.05        The Agreement is hereby amended to substitute for Subsections 2.15
(d) and (e) of the Agreement the following:

 

(d)  Registration Rights.  The shares of Common Stock issued to the Lender
pursuant to this Section 2.15, along with any shares of Common Stock issued upon
exercise of the Amended and Restated Warrant, the Second Warrant or the Third
Warrant, shall be entitled to the registration rights set forth in the Second
Amended and Restated Registration Rights Agreement.

 

(e)  Compliance with Other Provisions.  The Borrower shall comply with its
covenants and agreements contained in the Second Amended and Restated
Registration Rights Agreement, the Amended and Restated Warrant, the Second
Warrant and the Third Warrant, as if those provisions were included in this
Agreement.  Notwithstanding anything herein to the contrary, the obligation
provided in this Subsection 2.15(e) and in Subsection 2.15(f) shall remain in
force and effect so long has the Lender is holder of the Amended and Restated
Warrant, the Second Warrant, the Third Warrant or shares of Common Stock issued
to it pursuant to this Section 2.15 or shares of Common Stock issued upon
exercise of the Amended and Restated Warrant, the Second Warrant or the Third
Warrant.

 

(f)   Listing of Shares Issuable.  To the extent the Common Stock is listed on
the NYSE Amex LLC or other national securities exchange, the Borrower shall at
all times cause to be listed for trading on the NYSE Amex LLC or any other
national securities exchange that is the principal market for the trading of the
Common Stock (a) all of the shares of Common Stock issuable if the Term Note is
converted in full pursuant to

 

3

--------------------------------------------------------------------------------


 

Section 2.15 of the Agreement, as that number of shares may be adjusted from
time to time pursuant to the Antidilution Provisions, (b) all of the shares of
Common Stock to be issued if the Amended and Restated Warrant is exercised in
full and (c) all of the shares of Common Stock to be issued if the Second
Warrant is exercised in full. In addition, to the extent the Common Stock is
listed on the NYSE Amex LLC or other national securities exchange, within sixty
(60) days after the issuance of the Third Warrant, the Borrower shall cause all
of the shares issuable upon the exercise in full of the Third Warrant to be
listed for trading on the NYSE Amex LLC or such other national securities
exchange that is the principal market for the trading of the Common Stock.

 

2.06        The Agreement is hereby amended to substitute for Section 2.16 of
the Agreement the following:

 

2.16        Warrants.   As consideration for the Loans made by the Lender
pursuant to this Agreement, the Borrower (a) has previously executed and
delivered to the Lender the Amended and Restated Warrant and the Second Warrant
and (b) in connection with the execution and delivery of the Third Amendment to
Credit Agreement dated August 30, 2010 by and between the Borrower and the
Lender, shall execute and deliver to the Lender the Third Warrant and the Second
Amended and Restated Registration Rights Agreement.  The Borrower shall comply
with the terms and provisions of the Amended and Restated Warrant, the Second
Warrant, the Third Warrant and the Second Amended and Restated Registration
Rights Agreement so long as those instruments and that agreement remain in force
and effect.

 

2.07        The Agreement is hereby amended to substitute the second sentence of
Section 5.24 of the Agreement the following:

 

This obligation shall be in addition to the Borrower’s obligation to reserve
shares of Common Stock for exercise of the Amended and Restated Warrant, the
Second Warrant and the Third Warrant as provided in those respective
instruments.

 

2.08        The Agreement is hereby amended by the addition of the following
section to Article 5 of the Agreement:

 

5.25        Notice of Price Adjustment.  At least two Business Days prior to the
occurrence, the Borrower shall give notice to the Lender of any

 

4

--------------------------------------------------------------------------------


 

event that would cause either (a) an adjustment to the Conversion Price pursuant
to the Antidilution Provisions, or (b) an adjustment to the exercise price
provided in the Amended and Restated Warrant, the Second Warrant or the Third
Warrant pursuant to Sections 4 or 5 of those instruments.

 

ARTICLE III

CONDITIONS

 

This Third Amendment shall not be effective until the following conditions have
been satisfied, with all documents to be delivered to the Lender to be in form
and substance satisfactory to the Lender:

 

(a)       The Lender shall have received the following documents, appropriately
executed and acknowledged and in multiple counterparts as requested by the
Lender:

 

(1)                                 This Third Amendment executed by each party
hereto;

 

(2)                                 A copy of the certificate of formation of
the Borrower and all amendments thereto, accompanied by a certificate issued by
the secretary of the Borrower that such copies are correct and complete;

 

(3)                                 A copy of the by-laws of the Borrower and
all amendments thereto, accompanied by a certificate issued by the secretary of
the Borrower that such copies are correct and complete;

 

(4)                                 A copy of the corporate resolutions of the
Borrower, approving this Third Amendment and the related Loan Documents to which
it is a party and authorizing the transactions contemplated therein, duly
adopted by its board of directors and accompanied by a certificate of the
secretary of the Borrower to the effect that such copy is a true and correct
copy of resolutions duly adopted by written consent or at a meeting of the board
of directors, that such resolutions constitute all the resolutions adopted with
respect to such transactions, and that

 

5

--------------------------------------------------------------------------------


 

such resolutions have not been amended, modified or revoked in any respect, and
are in full force and effect as of the date of this Third Amendment;

 

(5)                             the Third Warrant executed by the Borrower;

 

(6)                                 the Second Amended and Restated Registration
Rights Agreement executed by the Borrower and the Lender; and

 

(7)                                 Such other agreements, documents,
instruments, opinions, certificates, waivers, consents, and evidence as the
Lender may reasonably request in compliance with or to accomplish the terms and
provisions of any of the Loan Documents; and

 

(b)       The Lender shall have received the fee for the increase in the
Borrowing Base pursuant to Section 2.10.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby expressly remakes in favor of the Lender all of the
representations and warranties set forth in ARTICLE 4 of the Agreement, as
amended hereby, and represents and warrants that all such representations and
warranties remain true and unbreached, except as affected by the transactions
contemplated in the Agreement.

 

ARTICLE V

RATIFICATION

 

Each of the parties hereto does hereby adopt, ratify and confirm the Agreement,
in all things in accordance with the terms and provisions thereof, as modified
or amended by this Third Amendment.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

MISCELLANEOUS

 

6.01        All references to the Agreement in any document heretofore or
hereafter executed in connection with the transactions contemplated in the
Agreement shall be deemed to refer to the Agreement as amended by this Third
Amendment.

 

6.02        This Third Amendment may be executed in two or more counterparts and
multiple originals of such counterparts, and it shall not be necessary that the
signatures of all parties hereto be contained on any one counterpart hereof. 
Any executed Third Amendment or any counterpart thereof shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

6.03        THE CREDIT AGREEMENT (AS AMENDED BY THIS THIRD AMENDMENT) AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

6.04        THIS THIRD AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER,
AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

[remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Third Amendment to Credit Agreement is executed as of
the date first above written.

 

 

BORROWER:

 

 

 

CUBIC ENERGY, INC.

 

 

 

 

 

By:

/s/Calvin A. Wallen III

 

 

Calvin A. Wallen III

 

 

Chief Executive Officer and President

 

 

 

 

 

LENDER:

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.

 

 

 

 

 

By:

/s/Chris Carter

 

 

Chris Carter

 

 

Director

 

8

--------------------------------------------------------------------------------